Citation Nr: 1549367	
Decision Date: 11/23/15    Archive Date: 11/25/15

DOCKET NO.  14-16 072	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, Alaska


THE ISSUE

Entitlement to service connection for chronic low back pain.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Jane R. Lee, Associate Counsel



INTRODUCTION

The Veteran served on active duty from August 1977 to August 1981 and again from December 1981 to December 1997. 

This appeal is before the Board of Veterans' Appeals (Board) from a March 2014 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Anchorage, Alaska.

The Board notes that a Board hearing was scheduled for March 2015, of which the Veteran was sent notice.  However, the Veteran did not appear and has not since asked for it to be rescheduled.  Accordingly, the hearing request is deemed withdrawn.  See 38 C.F.R. § 20.704(d) (2015).


FINDING OF FACT

Prior to the promulgation of a Board decision, the Veteran withdrew in writing his appeal concerning the issue for entitlement to service connection for chronic low back pain.


CONCLUSION OF LAW

The criteria for withdrawal of appeal concerning the issue of entitlement to service connection for chronic low back pain have been met.  38 U.S.C.A. § 7105(d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105(d)(5), the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn on the record at a hearing or in writing at any time before the Board promulgates a decision.  38 C.F.R. §§ 20.202, 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  The record reflects that by letter from the Veteran dated March 2015, and as confirmed by his accredited representative in a   letter dated October 2015, the Veteran withdrew in writing his appeal of the claim for entitlement to service connection for chronic low back pain.  Hence, there remains no allegations of errors of fact or law for appellate consideration regarding these claims, the Board does not have jurisdiction to review them, and they are dismissed.


ORDER

The appeal of the issue of entitlement to service connection for chronic low back pain is dismissed.




____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


